 


110 HR 690 IH: To amend title 10, United States Code, to reduce the minimum age for receipt of military retired pay for non-regular service from 60 to 55.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 690 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mr. Saxton (for himself, Mr. Calvert, Mr. LoBiondo, Mr. Bishop of Georgia, Mr. Brady of Pennsylvania, Mr. LaHood, Mr. Etheridge, Mr. Boozman, Mr. DeFazio, Mr. McGovern, Mr. Frelinghuysen, Mr. Rothman, Mr. Jones of North Carolina, Mr. Marshall, Mr. Smith of New Jersey, Mr. Hayes, Mr. Wilson of South Carolina, Mr. Miller of Florida, Mr. Conaway, Mr. Holden, Mr. Filner, Mr. Stupak, Mr. Terry, Mr. Bilirakis, Mr. Bishop of Utah, Mr. Ryan of Wisconsin, Mr. Burton of Indiana, Ms. Herseth, Mr. Holt, Mr. Gonzalez, Ms. Schwartz, Mr. Frank of Massachusetts, Mr. Clay, Ms. Schakowsky, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to reduce the minimum age for receipt of military retired pay for non-regular service from 60 to 55. 
 
 
1.Reduction in minimum age for receipt of military retired pay for non-regular service 
(a)Reduction in AgeSection 12731(a)(1) of title 10, United States Code, is amended by striking at least 60 years of age and inserting at least 55 years of age. 
(b)Application to Existing Provisions of Law or PolicyWith respect to any provision of law, or of any policy, regulation, or directive of the executive branch, that refers to a member or former member of the uniformed services as being eligible for, or entitled to, retired pay under chapter 1223 of title 10, United States Code, but for the fact that the member or former member is under 60 years of age, such provision shall be carried out with respect to that member or former member by substituting for the reference to being 60 years of age a reference to the age in effect for qualification for such retired pay under section 12731(a) of title 10, United States Code, as amended by subsection (a). 
(c)Effective DateThe amendment made by subsection (a) shall take effect on the first day of the first month beginning on or after the date of the enactment of this Act and shall apply to retired pay payable for that month and subsequent months. 
 
